Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 09 November 2021, has been entered and the Remarks therein, filed 09 March 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §102(a)(1) as anticipated by Banugaria et al., and 35 U.S.C. §103 over Banugaria et al. in view of Joseph et al., Kishnani et al., and Begg et al., necessitated by Applicants’ amendment received 09 March 2022, specifically, amended claims 1, 10, 15 and 16, and new claims 24-29. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 1, 7, 10, 12, 14-17 and 23-29 are pending.
Claims 17 and 23 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II. Election was made with traverse in the reply filed on 16 September 2021 to the Restriction/Election Office Action mailed 19 July 2021.
	Claims 1, 7, 10, 12, 14-16 and 24-29 are rejected.
	Claims 1 and 14 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2018/032422, 05/11/2018, which claims benefit of 62/505,244, 05/12/2017.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1, 7, 10, 12, 14-16 and 24-29 have the effective filing date of 12 May 2017.

Claim Objections
	The objections to Claims 5 and 6, in the Non-Final Office Action mailed 09 November 2021, are withdrawn in view of Applicants' amendment received 09 March 2022, in which the cited claims were canceled.

Claims 1 and 14 are objected to because of the following informalities:

Claim 1 recites: “…a therapeutically effective amount of an immune modulator and recombinant human GAA (rhGAA);…” which should read: “…a therapeutically effective amount of an immune modulator and recombinant human alglucosidase alfa (rhGAA);…” (See originally-filed specification, pg. 1, para. [0003]).) In order to avoid a misinterpretation of the acronym ‘GAA’, the full name for which the abbreviation stands should be incorporated into the claim text at the first recitation of ‘GAA’.
Claim 14 recites: “The method of claim 1, wherein the methotrexate is administered at about a daily dose of 0.4 mg/kg body weight for a minimum of 3 cycles, wherein each cycle comprises 3 consecutive days”, which should read: “The method of claim 1, wherein the transient low-dose of methotrexate is administered at about a daily dose of 0.4 mg/kg body weight for a minimum of 3 cycles, wherein each cycle comprises 3 consecutive days.” (Claim 14 describes the dosage regimen.)
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claims 1-10, 12 and 14-16 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Non-Final Office Action mailed 09 November 2021, is withdrawn in view of Applicants' amendment received 09 March 2022, in which the cited claims were amended. 

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, 10, 12, 14-16 and 24-29 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite fo failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claims 7, 10, 12, 14-16 and 24-29 are dependent on claim 1, contain the limitations of claim 1, and, therefore, are also rejected for this reason.]

Claim 1 is indefinite because the metes and bounds of the claimed subject matter are not clear.

Claim 1 recites the relative term ‘low-dose’.

The specification recites: “The terms ‘transient low-dose’, and ‘low-dose, brief-course’, are used herein interchangeably to mean a dosage regimen wherein the immune modulator is administered at a lower dose (e.g., one-half, one-third, one-fourth, one-fifth, one-sixth, one-seventh, one-eighth, one-ninth, one-tenth of the dose) than it is typically administered for in the same or other applications and for a brief period of time to avoid prolonged immunosuppression.”
However, it is not clear what the term ‘low-dose’ means (numerically) because it is not clear what dose (numerically) is typically administered in the same or other applications, within the context of the claimed subject matter. That is, there is no numerical basis for comparison. 
The term ‘low-dose’ is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The definition, explanation or description given for the term 'low-dose' is unclear as to a numerical standard for comparison. This term will be defined by its plain meaning at the discretion of the Examiner, as it applies to the claim language (see MPEP 2111.01).
For the purpose of compact prosecution, the term ‘low-dose’ will be considered to mean any dosage of methotrexate cited in the prior art, whether or not the term is described in the prior art as ‘low-dose’ (unless the dosage in the prior art is specifically described as a ‘high’ dosage or some level other than ‘low-dose’).
  Prior art will be applied according to this interpretation.

Claim Rejections - 35 U.S.C. § 102
The rejection of Claims 1-8 and 12 under 35 U.S.C. §102(a)(1)/102(a)(2) as being anticipated by Kishnani et al. (‘282), in the Non-Final Office Action mailed 09 November 2021, is withdrawn in view of Applicants' amendment received 09 March 2022, in which the cited claims were amended.
The rejection of Claims 1-10, 12 and 14 under 35 U.S.C. §102(a)(1)/102(a)(2) as being anticipated by Kishnani et al., in the Non-Final Office Action mailed 09 November 2021, is withdrawn in view of Applicants' amendment received 09 March 2022, in which the cited claims were amended.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 10, 12, 14 and 29 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Banugaria et al. ((2013) PLoS ONE 8(6): 1-11).
	[This rejection is cited in view of Applicant’s amendment.]

Banugaria et al. addresses the limitations of claims 1, 7, 10, 12, 14 and 29.
Regarding claims 1, 7, 10, 12, 14, and 29, Banugaria et al. discloses a study to evaluate the safety, efficacy and feasibility of a clinical algorithm designed to accurately identify CN (CRIM-negative) IPD (infantile Pompe disease) patients and minimize delays between CRIM status determination and initiation of an ITI (immune tolerance induction) regimen (i.e., a combination of rituximab, methotrexate and IVIG (intravenous immunoglobulin)) concurrent with ERT (enzyme replacement therapy). Seven CN IPD patients were identified and started on the ITI regimen concurrent with ERT (pg. 1, Abstract, Objective and Methods [Claim 1- A method of inducing immune tolerance to enzyme replacement therapy (ERT) in a subject suffering from Pompe disease] [Claim 7- the subject is a treatment-naive CRIM-negative lysosomal storage disease patient] [Claim 29- the Pompe disease is infantile onset Pompe disease]).
Enzyme replacement therapy (ERT) using recombinant human acid alpha glucosidase (rhGAA; alglucosidase alfa) has been commercially available since 2006 (pg. 2, column 1, para. 1).  All patients received alglucosidase alfa at cumulative doses of 20 mg/kg, administered by infusion every other week (pg. 4, column 2, para. 1). The effectiveness of a treatment/management algorithm was evaluated by treating CN patients with ERT+ITI versus CN patients treated with ERT monotherapy (pg. 2, column 2, lines 14-17 [Claim 1- administering recombinant human GAA (rhGAA) and administering methotrexate]). 
In this treatment algorithm, the ITI regimen included a short course of rituximab, low-dose methotrexate and IVIG (pg. 10, column 1, para. 1 [Claim 1- administering a low-dose of methotrexate]).
In all cases, the ITI regimen in Figure 3 was used with minor modifications (pg. 4, column 2, para. 1). Figure 3 shows the transient administration of 0.4mg/kg methotrexate, as a three cycle dosage regimen, each cycle comprising 3 consecutive days (pg. 4, Fig. 3 [Claim 1- administering a transient low-dose of methotrexate] [Claim 10- the transient low-dose of methotrexate is administered to the subject at a dose of about 0.1 mg/kg body weight to about 0.6 mg/kg body weight] [Claim 14- the methotrexate is administered at about a daily dose of 0.4 mg/kg body weight for a minimum of 3 cycles, wherein each cycle comprises 3 consecutive days]).
Figure 3 also shows that methotrexate was administered concurrently with alglucosidase (aka rhGAA) on the first day that rhGAA was administered [Claim 1- administering at the initiation of ERT a transient low-dose of methotrexate] [Claim 12- methotrexate is administered concurrently with the rhGAA]). 
While the exact mechanism by which this regimen induces tolerance is not known, it is believed that the suppression and/or elimination of B and T-cell populations responsible for antibody formation, with simultaneous up regulation of regulatory T-cells (Tregs) and/or regulatory B-cells (Bregs), is important for its success in diminishing the immune response to rhGAA (pg. 10, column 1, para. 1 [Claim 1- such that immune tolerance to rhGAA is induced in the subject]).

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-10, 12 and 14-16 under 35 U.S.C. §103 as being unpatentable over Kishnani et al. in view of Joseph et al., in the Non-Final Office Action mailed 09 November 2021, is withdrawn in view of Applicants' amendment received 09 March 2022, in which the cited claims were amended.

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 7, 10, 12, 14-16 and 24-29 are rejected under 35 U.S.C. §103 as being unpatentable over Banugaria et al. ((2013) PLoS ONE 8(6): 1-11) in view of Joseph et al. (U.S. Patent Application Publication No. 2014/0135337 A1), Kishnani et al. (U.S. Patent Application Publication No. 2015/0037329 A1), and Begg et al. ((2011) Brit. J. Clin. Pharmacol. 73(3): 335-339).
[Joseph et al. and Kishnani et al. cited in the Non-Final Office Action mailed 09 November 2021.]
[This rejection is cited in view of Applicant’s amendment.]

Claims 1, 7, 10, 12, 14 and 29 are rejected as being anticipated by Banugaria et al. in the 35 U.S.C. §102(a)(1) rejection above.

Banugaria et al. further shows some of the limitations of claim 16, and provides information such that one of ordinary skill in the art would be motivated to design a specific treatment regimen (e.g., as per instant claims 24-28) that would demonstrate efficacy in the treatment of Pompe disease with rhGAA.
Regarding claim 16, Banugaria et al. further shows that methotrexate was administered (three doses per week for three weeks subcutaneously) (pg. 3, column 2, lines 1-2 [Claim 16-the methotrexate is administered subcutaneously]).
Regarding claim 24, the first cycle begins on day 0 of ERT and ends on day 2 of ERT, the second cycle begins on day 14 of ERT and ends on day 16 of ERT (pg. 4, Figure 3 [Claim 24-the first cycle begins on day 0 of ERT and ends on day 2 of ERT, the second cycle begins on day 14 of ERT and ends on day 16 of ERT]). 
Regarding claims 25, 26 and 28, based on the algorithm, patients with antibody titers of ≥6,400 at two or more time time-points and CD19 positive B-cell% (CD19%) recovery at ≥5 months were administered another cycle of the same ITI regimen (pg. 3, column 2, para. 1). Table 1 shows that some patients received repeat ITI therapy (pg. 5, Table 1, entry “Repeat ITI” [Claims 25, 26 and 28- number and timing of methotrexate administration]).  
That is, Banugaria et al. teaches that subsequent cycles of drug administration (including methotrexate) were required after the initial three cycle administration (here, a fourth cycle).

Banugaria et al. does not show: 1) the methotrexate is administered orally about one hour before the rhGAA [Claim 15]; 2) the methotrexate is administered subcutaneously about 15 minutes before the rhGAA [Claim 16]; 3) the first cycle begins on day 0 of ERT and ends on day 2 of ERT, the second cycle begins on day 14 of ERT and ends on day 16 of ERT, and the third cycle begins on day 28 of ERT and ends on day 30 of ERT [Claim 24]; 4) a fourth cycle begins on day 42 of ERT and ends on day 44 of ERT [Claim 25]; 5) a fifth cycle begins on day 56 of ERT and ends on day 58 of ERT [Claim 26]; 6) the first cycle begins on day 0 of ERT and ends on day 2 of ERT, the second cycle begins on day 7 of ERT and ends on day 9 of ERT, and the third cycle begins on day 14 of ERT and ends on day 16 of ERT [Claim 27]; and 7) a fourth cycle begins on day 21 of ERT and ends on day 23 of ERT and a fifth cycle begins on day 28 of ERT and ends on day 30 of ERT [Claim 28]). 

Joseph et al. addresses some of the limitations of claim 15, and provides information such that one of ordinary skill in the art would be motivated to design a specific treatment regimen (e.g., as per instant claims 15, 16 and 24-28) that would demonstrate efficacy in the treatment of Pompe disease with rhGAA, as shown by Banugaria et al.
Joseph et al. shows that a single cycle regimen of methotrexate reduces ADA (anti-drug antibody responses) where the protein therapeutic is an enzyme. It was demonstrated that methotrexate could effectively control anti-rhGAA responses (pg. 6, para. [0084] [nexus to Banugaria et al.] [induce immune tolerance by administering methotrexate with rhGAA]). Many enzyme replacement therapies have been developed for patients with certain genetic diseases, including, minimally, Myozyme® and Lumizyme® (alglucosidase alpha) for Pompe disease (pg. 7, para [0090] [nexus to Banugaria et al.] [administering rhGAA to treat Pompe disease]). An effective amount of methotrexate in human patients may be in the range of 0.05 mg/kg to 5 mg/kg. These recommended doses, combined with the transient nature of this methotrexate regimen, is likely to be well-tolerated in adults (pg. 8, para. [0101] [nexus to Banugaria et al. [transient low-dose, 0.4mg/kg methotrexate]). Mice were treated with rhGAA alone, or rhGAA and a single cycle of methotrexate, or rhGAA and three cycles of methotrexate (pg. 3, para. [0039] [nexus to Banugaria et al.] [three cycles of methotrexate]).
Regarding claims 15 and 16, by way of example, in a weekly, monthly, or annual protein therapy, a single cycle of methotrexate consists of three consecutive days of methotrexate intake (e.g., orally). In some embodiments, a single cycle of methotrexate begins between 48 hours prior to and 48 hours after the onset of the primary therapeutic treatment (i.e., the treatment with the biologic therapeutic) (pg. 8, para. [0099] [Claims 15 and 16- methotrexate is administered orally before the rhGAA]).
Regarding claims 24, 25, 26, 27 and 28, methotrexate may be administered in more than one cycle, but at a low total dosage. For instance, the methotrexate can be administered in two or more (e.g., 3, 4, 5, 6 etc.) cycles (pg. 8, para. [0100]). Figure 5 shows the administration of three cycles of methotrexate, each cycle comprising three consecutive days of administration: at initiation of enzyme replacement therapy, at one month post-initiation, and at two months post-initiation (Figure 5). 

Kishnani et al. and Begg et al. also provide information such that one of ordinary skill in the art would be motivated to design a specific treatment regimen (e.g., as per instant claims 24-28) that would demonstrate efficacy in the treatment of CRIM-negative infantile onset Pompe disease with rhGAA, as shown by Banugaria et al.
Kishnani et al. shows methods of preventing formation or reducing antibody titers in patients undergoing protein replacement therapy (PRT), of which therapy induces an elevation of antibody titers that compromises the patient's health or treatment and an immune response to the therapeutic agent has been established, involving the administration of a proteinaceous therapeutic agent (pg. 2, para. [0016]). Adverse effects of anti-rhGAA antibodies observed in Pompe disease, as well as other diseases including MPS I, Fabry disease, Gaucher disease (pg. 8, para. [0043-0044]; pg. 8 thru 9, para. [0046]). Presented is the case of an infantile Pompe disease (IPD) patient treated with ERT who, following initial clinical improvement, subsequently declined following the development of high sustained antibody titers (HSAT) (pg. 10, para. [0063]). Immune modulation with rituximab (anti-CD20 monoclonal antibody), plus methotrexate and intravenous gamma globulin (IVIG) in infantile CRIM negative Pompe patients has resulted in tolerance induction in the naive setting or after early detection of an antibody response to rhGAA, but prior to the development of high sustained antibody titers (HSAT) (pg. 3, para. [0018] [nexus to Banugaria et al.] [treatment of patients with CRIM-negative infantile Pompe disease with methotrexate, rituximab and IVIG in conjunction with rhGAA]).
Regarding claims 24, 25, 26, 27 and 28, Figure 6A shows the administration of methotrexate (Mtx at 0.4mg/kg) at day 14, day 28 and day 42; then methotrexate (15mg/m2) at, minimally, day 56, day 70, day 84, day 98 (Fig. 6A).

Begg et al. teaches that choice of drug dosage regimen in order to achieve optimal drug concentrations in an individual patient is based on the likely pharmacokinetics in that individual. The half-life is important for choice of dose interval, time to steady state and time for drug removal from the body. The initial doses chosen for an individual are based on an estimate of that individual’s likely pharmacokinetic characteristics, usually by utilizing all known information about others in the population who resemble this individual (pg. 335, column 1, para. 1-2).
That is, Begg et al. teaches that dosage regimens directed to a specific individual or group of individuals are dependent upon the individual’s physiology.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of inducing immune tolerance to enzyme replacement therapy (ERT) in a subject suffering from Pompe disease, said method comprising: administering to the subject recombinant human GAA (rhGAA); and, at the initiation of ERT, a transient low-dose of methotrexate, as shown by Banugaria et al., by: 1) administering methotrexate about one hour or about 15 minutes before the rhGAA [Claims 15 and 16], with a reasonable expectation of success, because Joseph et al. teaches that methotrexate administration begins between 48 hours prior to and 48 hours after the onset of the primary therapeutic treatment (i.e., rhGAA). Therefore, barring a showing of criticality for the specific limitation, one of ordinary skill in the art would have used routine optimization in order to have determined the optimal time for methotrexate administration (e.g., depending on its mode of administration or the dosage of rhGAA) for the purpose of successfully treating a patient with Pompe disease (MPEP 2144.05 (II)(A) and (III)(A)).
It would have been further obvious to have administered methotrexate according to a specific cycle regimen [claims 24-28], because Banugaria et al. shows a specific administration cycle regimen, and teaches that some patients needed subsequent ITI therapy, Joseph et al. teaches that methotrexate can be administered in two or more ( e.g., 3, 4, 5, 6 etc.) cycles, and Kishnani et al. shows a specific cycle regimen in which methotrexate (at different dosage amounts) was administered over a period of several weeks and months. Therefore, barring a showing of criticality for the specific limitations, one of ordinary skill in the art would have used routine optimization in order to have determined the optimal cycle regimen for methotrexate administration (e.g., depending on its dosage amount or mode of administration or the dosage of rhGAA) for the purpose of successfully treating a patient with Pompe disease (MPEP 2144.05 (II)(A) and (III)(A)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Begg et al. teaches that choice of drug dosage regimen in order to achieve optimal drug concentrations in an individual patient is based on the likely pharmacokinetics in that individual. The half-life is important for choice of dose interval, time to steady state and time for drug removal from the body. The initial doses chosen for an individual are based on an estimate of that individual’s likely pharmacokinetic characteristics, usually by utilizing all known information about others in the population who resemble this individual (pg. 335, column 1, para. 1-2). That is, Begg et al. teaches that dosage regimens directed to a specific individual or group of individuals are dependent upon the individual’s physiology. Therefore, it would have been obvious, and one of ordinary skill in the art would have been motivated, to have designed a specific drug dosage regimen which works optimally for any one specific patient or patient population (e.g., those suffering from Pompe disease or CRIM-negative infantile Pompe disease), such as methotrexate administered in specifically-spaced three, four or five cycle administrations [Claims 24-28] or timing the administration with regard to the enzyme replacement therapy drug [Claims 15 and 16]).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The rejection of Claims 1, 3-5 and 8 on the ground of nonstatutory double patenting, as being unpatentable over claims 1, 4 and 5 of Patent No. US 8,809,282 B2, in the Non-Final Office Action mailed 09 November 2021, is withdrawn in view of Applicants’ amendment received 09 March 2022.
The rejection of Claims 1, 3-5 and 8 on the ground of nonstatutory double patenting, as being unpatentable over claims 1, 5 and 7 of Patent No. US 9,592,247 B2, in the Non-Final Office Action mailed 09 November 2021, is withdrawn in view of Applicants’ amendment received 09 March 2022.

Response to Arguments
Applicant’s arguments, pp. 7-9, filed 09 March 2022, with respect to the prior art references cited in the 35 U.S.C. §102(a)(1)/(a)(2) rejections, and the 35 U.S.C. §103 rejection, have been fully considered but are moot because the arguments do not apply to the references as they are applied as new grounds necessitated by Applicant’s amendment, in which claims 1, 10, 15 and 16 were amended, and new claims 24-29 were added.

1. Applicant remarks (pp. 6-7), with regard to the 102 rejections, that the Kishnani et al. '282 patent does not teach or disclose that methotrexate is administered at the initiation of ERT. The Kishnani et al. '329 publication does not teach or disclose that methotrexate is administered at the initiation of ERT.
However, in response to Applicant, these arguments are moot, because neither of the Kishnani et al. references were cited in the 102 rejection above.

2. Applicant remarks (pg. 8, para. 2), with regard to the 103 rejection, that In making this rejection, the Office Action relied on the Kishnani et al. '329 publication for the same reasons set forth in the anticipation rejection of Claim 1. As noted above, Applicant has amended independent Claim 1 herein to recite that the methotrexate is administered at the initiation of ERT. As discussed above, the Kishnani et al. '329 publication does not teach or disclose that methotrexate is administered at the initiation of ERT.
However, in response to Applicant, these arguments are moot, because the Kishnani et al. ‘329 reference is not the primary reference in the 103 rejection above.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651